Exhibit FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS FIRST QUARTER RESULTS AND PROVIDES 2 COVINGTON, LA. (April 24, 2008) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) today reported its results for the first quarter of 2008. “While it is still relatively early in the 2008 season, we are encouraged by our results given the challenging market conditions in our industry. We improved gross margins despite the tough competitive pricing environment and realized further progress in managing expenses through cost control measures.The new pool and irrigation construction markets are facing unprecedented conditions created by the combination of significant declines in the real estate and mortgage-backed financing markets.As a result, our sales were negatively impacted with a more pronounced effect on our irrigation business and complementary product sales.Inclement weather also had an adverse effect on our results for the quarter,” commented ManuelPerezdela Mesa, President and CEO. Net sales for the seasonally slow first quarter decreased $35.5million, or 9%, to $338.2million, compared to $373.7million in the first quarter of 2007.Base business sales declined approximately 11% (compared to 4% growth in the first quarter of 2007) on soft demand for pool and irrigation construction products.Complementary product sales continue to be negatively impacted by the decline in new pool construction and decreased 16% compared to the first quarter of 2007. Gross profit for the quarter ended March31,2008 decreased $8.1million, or 8%, to $95.4million from $103.5million in the first quarter of 2007.Gross profit as a percentage of net sales (gross margin) improved 50basis points to 28.2% in the first quarter of 2008 from 27.7% in the first quarter of 2007. Selling and administrative expenses (operating expenses) decreased $1.7million, or 2%, to $93.2million in the first quarter of 2008 from $94.9million in the first quarter of 2007.This decrease is primarily attributable to the impact of cost control initiatives.Total operating expenses as a percentage of net sales increased to 27.5% in the first quarter of 2008 from 25.4% in the same period in 2007 due to the lower top line results. Operating income was $2.2million in the first quarter of 2008 compared to $8.6million in the same period in 2007.Operating income as a percentage of net sales (operatingmargin) decreased to 0.6% from 2.3% in the first quarter of 2007.Interest expense increased 11% during the quarter due to higher average debt levels,which were partially offset by a lower weighted average effective interest rate compared to the first quarter of 2007.Loss per share for the first quarter of 2008 was $0.07 per diluted share on a net loss of $3.2million, compared to earnings of $0.03per diluted share on net income of $1.4million in the same period in 2007.EBITDA (as defined in the addendum) was $5.4million in the first quarter of 2008 compared to $11.5million in the first quarter of 2007. On the balance sheet, total net receivables decreased 11% compared to March 31, 2007 due to lower first quarter 2008 sales.Our inventory levels increased 15% to $476.8million at March 31, 2008.This increase reflects higher inventory levels attributable to the decline in first quarter sales and $17.1 million of acquired inventory, primarily related to National Pool Tile. The seasonal use of cash in operations increased $2.1million to $15.4million in the first quarter of 2008 compared to $13.3 million in the same period of 2007. “Based on results to date and the current external environment, we project full year 2008 earnings per share will be in the range of $1.20 to $1.50 per diluted share,” continued PerezdelaMesa. At March31,2008, 272 sales centers were included in the base business calculations and 19 sales centers were excluded. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 291 sales centers in
